DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
In the amendment dated 22 November 2021, the following has occurred: Claims 1, 4, 6-8, 11, 13-15, 18, and 20 have been amended.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-7), manufacture (claims 8-14), and machine (claims 15-20) which recite steps of applying templates to identify one or more candidate portions that match at least one or more of the plurality of templates, performing content analysis on the one or more candidate portions to determine whether each given candidate portion is relevant, and generating a cognitive summary reflecting at least a subset of the one or more candidate portions of the patient EMR.    

Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-7, 9-14, and 16-20, further recitation of particular aspects of how the analysis of medical records may be performed in the mind but for recitation of generic computer components).  

amount to mere instructions to apply an exception (such as recitation of usage of a processor executing instructions on a memory or computer readable medium amounts and usage of a graphical user interface to invoking computers as a tool to perform the abstract idea, using analyses executing using a computer amounts to using computer as a tool to implement the abstract idea, see applicant’s specification [0040]-[0042], [0054]-[0055], [0058]-[0059], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of repetitive portions of electronic medical records and templates amounts to selecting a particular data source or type of data to be manipulated, recitation of generating a summary of data and outputting it amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as electronic medical records, analyzing repetitive portions of electronic medical records with templates, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-7, 9-14, and 16-20, additional limitations reciting more data analysis which amount to invoking computers as a tool to perform the abstract idea, claims 4, 11, and 18, additional claims 2-7, 9-14, and 16-20, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 6-7, 13-14, and 20, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as use of commercially available machine learning tools and commercially available hardware, see applicant’s specification, [0040]-[0042], [0054]-[0055], [0058]-[0059])
claims 2-7, 9-14, and 16-20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields by reciting use of commercially available machine learning tools and commercially available hardware, see applicant’s specification [0040]-[0042], [0054]-[0055], [0058]-[0059], claims 4, 11, and 18, retrieving external resources, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Boloor et al (Pub. No. 2016/0019299) in view of Ganesan et al (Pub. No. 2017/0300635).
Regarding claim 1, Boloor teaches a method, in a data processing system comprising a processor and a memory, the memory comprising instructions that are executed by the processor to specifically configure the processor to implement a repetitive portion identification and weighting engine, the method comprising:
performing, by a content analysis component executing within the repetitive portion identification and weighting engine, content analysis on the one or more candidate portions to determine whether each given candidate portion is relevant (See [0031], [0033], weighting of relevance, [0038]-[0041], extract information by sections and terminology);
assigning, by a weighting component executing within the repetitive portion identification and weighting engine, a relative weight to each given candidate portion based on relevance (See [0031]-[0033]);
generating, by a cognitive summary graphical user interface (GUI) generation component executing within the repetitive portion identification and weighting engine, a cognitive summary based on the relative weights of the one or more candidate portions of the patient EMR (See [0031], [0033], weighting of relevance, [0034]-[0035]); and
outputting, by the cognitive summary GUI generation component, the cognitive summary in a GUI to a user (See [0031], [0033], weighting of relevance, [0034]-[0035]).

training a machine learning model for weighting repetitive portions of patient electronic medical records (EMRs) (See [0018] training, [0050], consider number of times a word occurs within a section, [0051], [0052], suitability to extract certain types of information, also see [0073], [0077]); 
applying, by a repetitive portion identification component executing within the repetitive portion identification and weighting engine, a plurality of templates to clinical notes of a patient EMR to identify one or more candidate portions that match at least one of the plurality of templates (See [0018] training, [0050], consider number of times a word occurs within a section, [0051], [0052], suitability to extract certain types of information, also see [0073], [0077]);
Ganesan teaches an approach to identifying codable sections in medical documents which includes use of machine learning approaches to consider repetitive portions and identifying different sections (e.g., templates) of medical documents with the motivation of identifying sections suitable for different types of information which may be extracted (See [0073], [0077]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the deep semantic search of electronic medical records of Boloor so as to have included use of machine learning approaches to consider repetitive portions and identifying different sections of medical documents, in accordance with the teaching of Ganesan, in 
Regarding claims 8 and 15, Boloor in view of Ganesan teaches the limitations of claim 1.  Claims 8 and 15 recite the same, or similar, limitations as claim 1.  The discussion above with respect to claim 1 is equally applicable to claims 8 and 15.  Claim 8 is recited as a computer program product which, when executed by a computer, performs the method of claim 1.  Claim 15 is recited as a processor and memory storing instructions which cause the processor to perform the method of claim 1.  The only differences are the use of data storage storing instructions and a processor configured to executed instructions which is also taught by Boloor (See [0010], [0063], [0064]).  Accordingly, claims 8 and 15 are rejected for the same reasons as claim 1.
Regarding claims 2, 9, and 16, Boloor in view of Ganesan teaches the limitations of claims 1, 8, and 15.  Boloor does not teach; however, Ganesan teaches:
wherein performing the content analysis on the one or more candidate portions comprises determining whether each given candidate portion is relevant to the patient's overall medical condition (See Fig 5, also see [0073], suitability to extract certain types of information, [0077]-[0079]).
Ganesan teaches an approach to identifying codable sections in medical documents which includes use of machine learning approaches to consider repetitive portions and identifying different sections (e.g., templates) of medical documents with the motivation of identifying sections suitable for different types of information which may be extracted (See [0073], [0077]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the 
Regarding claims 3, 10, and 17, Boloor in view of Ganesan teaches the limitations of claims 1, 8, and 15.  Boloor does not teach; however, Ganesan teaches:
wherein performing the content analysis on the one or more candidate portions comprises determining whether each given candidate portion is relevant to a reason for the patient’s scheduled encounter with a medical professional (See Fig 5, chief complaint, also see [0073], suitability to extract certain types of information, [0077]-[0079]).
Ganesan teaches an approach to identifying codable sections in medical documents which includes use of machine learning approaches to consider repetitive portions and identifying different sections (e.g., templates) of medical documents with the motivation of identifying sections suitable for different types of information which may be extracted (See [0073], [0077]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the deep semantic search of electronic medical records of Boloor so as to have included use of machine learning approaches to consider repetitive portions and identifying different sections of medical documents, in accordance with the teaching of Ganesan, in order to identify sections suitable for different types of information which may be extracted (See [0073], [0077]).
Regarding claims 4, 11, and 18, Boloor in view of Ganesan teaches the limitations of claims 1, 8, and 15.  Boloor further teaches:
further comprising augmenting key aspects of clinical notes with additional features based on external resources (See [0038], tags to identify match contexts and map the entries to standardized resources, also see [0042]-[0047]), wherein the external resources include social media streams or a research corpus (See [0051], matching with concepts in a medical corpus).
Regarding claims 5, 12, and 19, Boloor in view of Ganesan teaches the limitations of claims 4, 11, and 18.  Boloor further teaches:
wherein augmenting key aspects of clinical notes with additional features based on external resources comprises:
dividing the patient EMRs into labeled clinical notes and unlabeled clinical notes (See Fig 3, [0038], [0040], [0043], [0044]); and
extracting keyword features from the labeled clinical notes (See Fig 3, [0038], [0040], [0043], [0044])
Boloor describes extracting keyword features from tagged, unstructured de-tagged data, and detagged structural data, as cited above, but does not describe using formatting features or character features.  However, Ganesan teaches:
extracting keyword features, formatting features, and character features from the labeled clinical notes (See [0030], [0049], [0050], [0067]);
Ganesan teaches an approach to identifying codable sections in medical documents which includes use of machine learning approaches to consider formatting features and character features of medical documents with the motivation of identifying sections .
Claim 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boloor et al (Pub. No. 2016/0019299) in view of Ganesan et al (Pub. No. 2017/0300635) and in further view of Denny et al (Denny, Joshua C., et al. "Evaluation of a method to identify and categorize section headers in clinical documents." Journal of the American Medical Informatics Association 16.6 (2009): 806-815.)
Regarding claims 6 and 13, Boloor in view of Ganesan teaches the limitations of claims 5 and 12.  Boloor describes identifying concepts from structured and unstructured and structured data, as discussed above.  Boloor does not describe the fuzzy matching.  Denny teaches:
wherein applying the plurality of templates comprises using fuzzy matching to match portions of the clinical notes to the plurality of templates (See page 809, Identifying Candidate Section Headers, description of direct matches and matched via spelling or word variant correction). 
Denny teaches an approach to evaluating section headers in clinical documents which includes use of matching based on different levels of similarity and match (e.g., fuzzy 
Regarding claims 7, 14 and 20, Boloor in view of Ganesan and Denny teaches the limitations of claims 6, 13, and 19.   	Ganesan further describes training based on medical documents from a particular source (See [0018], [0021]) which would be obvious to incorporate for the same reasons as the independent claims and to improve functionality for the particular source (See Ganesan, [0021]).
Denny further describes:
wherein the plurality of templates comprise natural language content that typically exist in a clinical note for a given doctor or medical professional (See page 806, Introduction, “…typically use…” and “…often label…” electronic templates or sections; page 813, bottom paragraph, right column, “clinical notes from a single medical center”.
Denny teaches an approach to evaluating section headers in clinical documents from a particular medical center (e.g., given doctor or medical professional) with the motivation of accurately identifying different types of information in a clinical record (See Denny, .

Response to Arguments
Applicant's arguments filed 22 November 2021 have been fully considered but they are not persuasive.
Regarding 101, applicant argues the claims resolve deficiencies of existing technological approaches with regard to discriminating between irrelevant repetitive information and important repetitive information when performing computer automated natural language understanding and generation cognitive summaries.  Applicant points to paragraphs [0016] and [0017] of the specification.  Examiner does not dispute this as a technical deficiency or a problem in the software arts.  	Examiner respectfully disagrees regarding the claims solving this problem.  There is no nexus between the claims and solving this problem.  The claims do not describe any discriminating between irrelevant repetitive information and important repetitive information.  In contrast, the claims merely describe identifying repetitive portions, determining whether repetitive portions are relevant, and weighting importance based on the determined important.  Notably, this description does not require 
Regarding 101, applicant’s arguments regarding the use of a computer are unpersuasive.  These elements are not considered as part of step 2A, prong one of the analysis, but are instead considered and addressed as additional elements in prong two which amount to instructions to apply the abstract idea with a computer.  Similarly, these generically recited computer elements are not understood to amount to significantly more, as discussed in the rejection above.
Regarding 103, applicant argues that Boloor does not teach how repetitive data are identified and elaborates that Boloor does not teach applying templates to identify the repetitive data.  As an initial matter, it is noted that the claims do not require either of these concepts.  The claims are silent to describe how repetitive portions are identified.  Further, the claims are silent to using templates to identify repetitive data and instead describe identifying, with a repetitive portion identification component executing within the repetitive portion identification and weighting engine, candidate portions that match at least one of the plurality of templates.  
Regarding 103, applicant argues that Ganesan fails to use a plurality of templates to identify candidate portions with a machine learning model for identifying and weighting repetitive portions.  It is noted that the argued concepts are again 
Regarding the 103 rejection of claim 3, applicant argues that Ganesan fails to teach identifying what is relevant to a reason for the patient’s scheduled encounter.  As cited in the rejection above, Figure 5 specifically lists chief complaint and the cited paragraphs describe the ability of sections in terms of suitability to extract certain types of information (See Fig 5, chief complaint, also see [0073], suitability to extract certain types of information, [0077]-[0079]).  A chief complaint, as identified by Ganesan, for an encounter is understood to be relevant for the patient’s scheduled encounter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Csurka et al (Pub. No. 2014/0350961) describes an approach for targeted summarization of a patient’s electronic medical records.
Riskin et al (Pub. No. 2014/0365210) describes systems and methods for processing patient information and transforming narrative content into structured output.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN W DURANT whose telephone number is (571)272-6436.  The examiner can normally be reached on 8:30-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN DURANT/Primary Examiner, Art Unit 3619